Citation Nr: 0404816	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  02-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied service 
connection for a low back disorder.  The veteran testified 
before the undersigned at a Travel Board hearing conducted at 
the RO in July 2003.  The case is not ready for appellate 
review and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

On the day after the Travel Board hearing, however, the 
veteran submitted a written statement from a private 
physician reporting that a CT scan from July 1996 showed 
degenerative disc disease of the lumbar spine at L2-L3, and 
L4-L5.  This doctor said that the veteran had been his 
patient since February 1989.  He also discussed the veteran's 
injury during service in the early 1960's and indicated that 
it may be a causal factor in his current low back disability.  
This statement constitutes competent evidence of current 
disability and plausibly relates it to an incident of 
service.  Accordingly, consistent with VCAA, the veteran must 
be accorded a VA orthopedic examination with a request for 
opinions consistent with 38 U.S.C.A. § 5103A(d)(2) (West 
2002).

Review of the file shows that although the veteran has been 
provided VCAA notice with respect to other claims filed and 
pending during pendency of this appeal, he has not been 
provided with VCAA notice on the issue of entitlement to 
service connection for a low back disorder.  Such notice must 
be provided.

In advancing his appeal, the veteran has indicated that he 
has received little or no treatment for low back problems 
over the years since he was separated from service.  
Dr. Edwards' statement of July 2003 indicates that the 
veteran has been his patient since February 1989 and includes 
reference to a CT scan performed in July 1996.  All records 
of the veteran's treatment with Dr. Edwards must be obtained.  
Dr. Edwards' statement, not submitted on letterhead, 
indicates an association with the Jennings American Legion 
Hospital in Jennings, Louisiana.  There are already records 
on file from this hospital from 1971 through 1983.  It would 
thus also be indicated to request any records of the 
veteran's treatment for any reason from 1984 to present.  
Following service separation, the veteran reported employment 
in the retail business for 15 years and then as an "off hill 
operator" for Off Hill Productions.  Signed releases should 
be obtained for all personnel and any associated medical 
records of the veteran's post-service employers.  

For these reasons, the case is REMANDED for the following 
action:

1.  Initially, the RO should forward the 
veteran and representative appropriate 
VCAA notice of VA's duties to notify and 
assist with respect to his pending claim 
for service connection for a low back 
disorder.  This notice should request the 
veteran to fully complete and return 
attached releases for all records of the 
veteran's treatment with B.S. Edwards, 
M.D., 1712 Johnson Street, Jennings, LA 
70546, all records of the veteran's 
treatment for any purpose at the Jennings 
American Legion Hospital in Jennings, 
Louisiana, from 1984 forward, and 
additional releases provided for the 
release of both personnel and any 
associated medical records of all places 
where the veteran was employed since he 
was separated from service in 1962, to 
include employment in retail businesses 
and with "Off Hill Productions."  All 
records obtained should be added to the 
claims folder.  

2.  After completing the above 
development, the veteran should be 
referred for a VA orthopedic examination.  
The veteran's claims folder, including 
all records obtained during the above 
development, must be provided to the VA 
physician for review in conjunction with 
the examination.  The VA physician's 
attention is directed to the service 
medical records which document the 
veteran's treatment for a back strain 
with negative X-ray from 13 to 17 
February 1961, and a report of 
examination for separation in August 
1962.  The physician's attention is also 
directed to the VA orthopedic examination 
conducted soon after service in March 
1963.  Finally, the physician's attention 
is directed to all more recent records 
obtained pursuant to paragraph 1 above.  
In addition to conducting a current 
examination, with diagnostic studies, for 
the purpose of providing an accurate 
current low back diagnosis, the physician 
is requested to provide an opinion as to 
whether it is more, less, or equally 
likely that any current low back 
disability is causally attributable to 
the injury the veteran sustained during 
service in February 1961.  A complete 
explanation of the reasons and bases for 
this opinion is essential.  

3.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case 
which includes a discussion of compliance 
with VCAA, and a development requested in 
this remand.  The veteran and 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




